UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

NOV 2 3 2010
C|erk, U.S. Dist' t&B k
Duane Andrew Jones, § courts mr me D"s"t’r'cto;ll('l;of|l‘l|p¢"';y|a
Plaintiff, )
)
v. ) Civil Action No. f)
) 10 ~002
The United States "Public," )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperz`s. Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § 19l5(e)(2)(B)(i).

Plaintiff is a resident of West Baden Springs, lndiana. He alleges that "[s]ince 1987 on a
daily basis[,] the ‘Public at Large’ has ‘collectivley’ [sic] terrorized - demonized - slandered and
enslaved me all across the nation, in spite of my honest efforts and good deeds." Compl. at l.
Plaintiff also alleges, among other things, that he has been the victim of "hundreds of crimes
against my ‘Peace and Dignity’, " and that the FBl, CIA and Secret Service "said I should §)_E."
Id. at 2.

A complaint may be dismissed under 28 U.S.C. § 1915(€)(2) as frivolous when it
describes fantastic or delusional scenarios or contains "fanciful factual allegation[s]." Neitzke v.
Williams, 490 U.S. 319, 325 (1989); accord Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994).
This complaint qualifies for such treatment. A separate Order of dismissal accompanies this

l\/lemorandum Opinion.

 

United Stat s District Judge

Date: November _2£, 2010